Exhibit 10.2

 

June 26, 2008

 

CONFIDENTIAL

 

Dear Tamara:

 

Favrille, Inc. (the “Company”) values the contributions that you have made to
date, and we feel that you are a vital part of the team charged with winding
down the Company.

 

The Company wishes to retain your services and to incentivize you to continue as
an employee for as long as the Company currently anticipates that it will need
your services.  We recognize that such continued service is likely to result in
you delaying and/or foregoing other employment opportunities.  Accordingly, if
you remain employed with the Company through September 5, 2008, the Company will
pay you a retention bonus in the form of an enhancement of your base salary by
fifty percent (50%) from June 7, 2008 through September 5, 2008.  The bonus will
be advanced to you on the Company’s standard payroll dates, beginning June 30,
2008.  In the event that you voluntarily leave the employment of the Company
prior to September 5, 2008, the bonus amounts previously advanced to you will be
deducted from your final paycheck (provided that the amount so deducted shall
not cause your wage for the pay period in question to be reduced below the
minimum wage required by law), and by your signature below you expressly
authorize the Company to make such a deduction from your final pay.  In the
event that the Company elects to terminate your employment (other than for
misconduct) prior to September 5, 2008 you will receive the full retention
bonus, calculated through September 5, 2008, in your final pay.  This retention
bonus is in addition to any other form or amount of compensation that you are
eligible to receive pursuant to any other arrangement with the Company.

 

This payment will be contingent upon the following:

 

·                  Continued employment with the Company through September 5,
2008; and

·                  That you have not received any type of disciplinary action or
warning or committed any act of misconduct in connection with your employment.

 

This agreement does not change the nature of your employment or alter the other
terms of your employment agreement with the Company as set forth in the
Employment Agreement dated January 6, 2005, between you and the Company.  You
will continue to be bound by the Company’s policies.  This agreement constitutes
the full and complete expression of our arrangement with respect to the bonus
described herein and supersedes any prior oral commitments or representations. 
This agreement cannot be modified except by a written instrument approved and
signed by both you and the Company’s Chief Executive Officer or the Company’s
Chief Financial Officer.

 

Sincerely,

 

 

 

/s/ John P. Longenecker

 

 

 

John P. Longenecker, Ph.D.

President and Chief Executive Officer

 

 


ACCEPTED:


 

  /s/ Tamara A. Seymour

 

Date:

  June 26, 2008

Tamara Seymour

 

 

 

--------------------------------------------------------------------------------